PEP CURIAM.
These cases were submitted together. The question presented is of the proper rate of duty, under the act of October 1, 1890, upon handkerchiefs composed of linen, which were hemstitched hut not embroidered. The duty was assessed by the collector at the rate of 60 per cent, ad valorem under paragraph 373 of (he act. The duty was paid under protest, the importers claiming in their certificate of dissatisfaction, in the first case, that (he proper duty was 35 per cent, ad valorem, as required by paragraph 371, upon “manufactures of flax not otherwise provided for, containing over. 100 threads to the square inch,” or, if that was not so, (hen 50 per cent, ad valorem, under paragraph 349, which prescribes (hat duty upon “handkerchiefs — composed of cotton or other vegetable' fiber.” No reference to this *200•paragraph is made in the certificate of .dissatisfaction in the second case. The board of general appraisers decided that the duty of 60 per cent, prescribed in paragraph 378 for “hemstitched and embroidered handkerchiefs” was the proper duty, and that decision was affirmed by the circuit court.
Since the argument of these cases, the question has been decided by the circuit court of appeals for the eighth circuit, in the case of Rice v. U. S., (decided January 27, 1893,) 53 Fed. Rep. 910, and we concur in the opinion of that court that a hemmed or hemstitched handkerchief, which is not also embroidered, is not dutiable under paragraph 373 or 371, but is subject to the duty of 50 per cent, ad valorem prescribed by the 349th paragraph of the act.
It follows that the judgment in the first case should be reversed and remanded, with instructions that the duty be reliquidated under paragraph 349, and that in the second case the judgment should be affirmed, and it is so ordered. '